Citation Nr: 1758722	
Decision Date: 12/19/17    Archive Date: 12/28/17

DOCKET NO.  14-06 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for a sinus disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

N. Miller, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Air Force from May 1983 to April 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.  

In March 2017, the Veteran testified at a hearing before a Veterans Law Judge.  A copy of the hearing transcript is associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required. 


REMAND

As a general matter, when a claim is denied, the claimant has one year to submit a notice of disagreement (NOD) initiating an appeal or the denial becomes final and its merits not reexamined unless new and material evidence is received.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.1103 (2017). 

However, under 38 C.F.R. § 3.156(c), if after VA issues a decision on a claim VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding the general requirement to submit new and material evidence.  38 C.F.R. § 3.156(c).

The Veteran was initially denied service connection for a sinus disability in January 2006.  The Veteran did not perfect an appeal of the January 2006 rating decision, and it became final.  In October 2010, the Veteran sought to reopen her  claim. The RO denied reopening the claim in May 2011, finding the Veteran failed to provide new and material evidence to show her current disability is connected to her active service.  The Veteran filed a NOD in February 2012 to initiate an appeal of the August 2011 rating decision.  The RO issued a Statement of the Case (SOC) in February 2014.  

In April 2014, additional service department records were associated with the claims file, thus allowing VA to reconsider the claim without requiring the Veteran to submit new and material evidence.  See 38 C.F.R. § 3.156(c).  The Veteran also submitted additional private treatment records.  Remand is necessary to consider the records submitted since the August 2011 denial.     

The file contains multiple letters and treatment records from the Veteran's private physicians regarding the Veteran's current sinusitis, but there are conflicting assessments regarding the etiology of her sinusitis.  The Veteran has not been afforded a VA examination.  Remand is also necessary to obtain a VA examination and medical opinion to determine whether the Veteran's current sinusitis was caused by service.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding treatment records related to the Veteran's sinusitis, including records related to headaches and allergies, from any government or non-government medical provider, and associate them with the claims file. 

IN PARTICULAR, CONTACT THE VETERAN AND ASK HER TO SUBMIT OR AUTHORIZE THE RELEASE OF ALL TREATING RECORDS (INCLUDING BUT NOT LIMITED TO PHYSICIAN'S NOTES, AND CLINICAL TESTING RESULTS), GENERATED BY DRS. THOMAS A. KRAVITZ AND ERICA M. ELLIOTT. OBTAIN ANY RECORDS IF AUTHORIZED BY THE VETERAN.

2. Contact the Department of the Air Force and attempt to obtain any information that would detail the Veteran's claimed exposure to toxic chemicals; including assignments, possible toxins, amounts and duration of such exposure, protective measure and any other relevant information as to the question of the in-service incident giving rise to the service connection.

3.  After the measures detailed above, schedule the Veteran for a VA examination to assist in determining the nature and etiology of any sinus related disorder.  The record must be made available to and reviewed by the examiner prior to the examination.  All indicated tests and studies should be performed and the clinical findings should be reported in detail. 

A comprehensive clinical history should be obtained, to include a discussion of the Veteran's documented medical history and assertions.  Based upon a review of the entire record and history provided by the Veteran, the examiner should provide an opinion as to the following: 

Whether the Veteran's current sinus disorder is etiologically related to her military service. 

The examiner must comment on and discuss the lay contentions made in the record and provide a thorough explanation for all opinions rendered. 

In rendering the above opinions, the examiner must review and discuss the record.  In addition to any records that are generated as a result of this remand, the VA examiner's attention is drawn to the following:  

*Any information as to the Veteran's claimed in-service toxin exposures, as reported by the U.S. Air Force in remand directive 1, above

* A January 1983 enlistment examination noting the Veteran did not have sinusitis or allergies

* An August 1984 service treatment record noting the Veteran was treated for headaches

* A September 1984 service treatment record noting the Veteran had an upper respiratory infection

*A May 1986 service treatment record noting the Veteran denied having headaches

*A May 1986 service treatment record noting the Veteran's nose was clear and sinuses were non-tender

*A November 1986 service treatment record noting the Veteran then complained of a cold involving congestion, "stuffiness," but was without fever or sputum; and was then prescribed Sudafed

* February 1987 separation examination records noting the Veteran reported sinusitis, she sought no treatment, and that she felt drainage in the mornings

* A June 1989 VA medical record noting the Veteran was diagnosed with sinusitis

* An August 1991 VA medical record noting the Veteran was treated for sinus symptoms and prescribed Sudafed

* A July 1999 allergy testing report from the Veteran's private physician discussing her allergies, reactions, and accompanying symptoms

* March 2000 letters from the Veteran's private physicians stating she is unable to work due to allergic reactions to mold in her work building

* August 2001 letters from the Veteran's private physician discussing her treatment history, allergies, symptoms related to her sinuses and headaches, and noting that she experiences temporary improvement with a change in work environment

* A July 2002 radiology report noting the Veteran had pan sinusitis with worsening of the middle ethmoids

*  An August 2002 radiology report noting the Veteran had bilateral maxillary and ethmoid sinusitis

* An August 2003 letter from the Veteran's private physician noting the Veteran experienced improvement since sinus surgery in September 2002 but experienced a flare when new carpet was installed at her place of work

* A September 2003 radiology report noting the Veteran's swollen sinuses and mucosal thickening

* An October 2003 sinus CT report noting that status post-surgery there has been some improvement, moderate mucosal remains, and no nasal passage masses

* An October 2003 MRI report noting a single non-specific white matter lesion, and mild paranasal sinus disease 

* October and November 2003 letters from the Veteran's private physician noting the Veteran had an exacerbation of her allergies and chronic sinusitis after breathing the fumes associated with newly installed carpet at her place of work

* A July 2004 letter from the Veteran's private physician regarding an evaluation for chronic sinusitis

* An October 2004 letter from the Veteran's private physician stating it is clear the Veteran's underlying sinus condition worsened after being exposed to fumes from carpet installation

* An October 2005 letter from a fellow veteran assigned to the Veteran's unit

* Letters from 2005 through 2007 from the Veteran's private physicians stating she is unable to work due to chemical sensitivities, allergies, and chronic sinusitis

* A June 2007 Social Security Administration decision

* A December 2010 statement in support of claim from the Veteran

* Letters dated in 2010 from the Veteran's friends recounting their observations of the Veteran's allergic reactions and need of a protective breathing device

* A July 2011 letter from the Veteran's private physician stating the Veteran's reported work in the Air Force exposed her to chemicals that caused her chronic sinusitis

* The Veteran's February 2014 Form 9 statement that she was exposed to a number of hazardous chemicals during active service

* February 2017 letters from the Veteran's private physicians stating the Veteran's sinus problems were acquired due to her work in the Air Force as a mechanic

A thorough explanation must be provided for the opinion rendered.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation. 

The examiner is advised that by law, the mere statement that the claims folder was reviewed and/or the examiner has expertise is not sufficient to find that the examination is sufficient.

4.  After completing all indicated development, readjudicate the claim in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran should be furnished a fully responsive supplemental statement of the case and afforded a reasonable opportunity for response.  Then, if indicated, this case should be returned to the Board for the purpose of appellate disposition.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


